DETAILED ACTION
Applicant’s amendment filed January 27, 2021 is acknowledged.
Claims 1, 27, and 29 have been amended.
Claims 2, 3, 5-7, 12-14, 24-26, 28, and 30 are cancelled.  Claim 34 has been newly added.
Claims 1, 4, 8-11, 15-23, 27, 29, and 31-34 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 17, 18, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen) (U.S. Patent Application Publication # 2015/0195734 A1) in view of CHEN et al. (hereinafter Chen2) (U.S. Patent Application Publication # 2012/0300641 A1), and further in view of Yu et al. (hereinafter Yu) (U.S. Patent Application Publication # 2013/0315120 A1).
Regarding claims 1, 27, and 29, Chen teaches and discloses a mobile device (wireless communication device, 102, figure 1) and method for reducing power consumption of a first device for use in a wireless communication system, the method comprising: 
receiving a signal (signal, 116, figure 1) within a first reference sub-frame (reference subframe, figure 2) of a radio channel (figures 1-2; [0054]; “The feedback reporting module 104 may generate feedback…based on the signal 116 from the base station…”; [0066]; [0067]; [0068]; “…a first and second nreference 232 may be used…to specify the same or different reference subframes 234…”); 
determining whether to use the signal for obtaining channel state information to be reported to a second device (base station, 111, figure 1) within a reporting sub-frame (reporting subframe, 236, figure 2), or whether to receive and use a second signal within a second reference sub-frame (second reference subframe, figure 2) of the radio channel for obtaining channel state information to be reported to a second device (base station, 111, figure 1) within a predetermined sub-frame (figure 10; [0099]; [0100]; [0102]; [0107]; teaches determining the use of a first reference subframe or a second reference subframe for obtaining channel state information for sending a report to the base station); and 
reporting the obtained channel state information based on the signal received within the first reference sub-frame to the second device within the reporting sub-frame (figure 10; [0099]; [0100]; [0102]; [0107]; teaches determining the use of a first reference subframe or a second reference subframe for obtaining channel state information for sending a report to the base station), and 
wherein the reporting is cyclical ([0042]; [0065]; [0099]; teaches the reporting is done periodically).
However, Chen may not expressly disclose buffering the signal and processing, based on the determination, the buffered signal.
Nonetheless, in the same field of endeavor, Chen2 teaches and suggests buffering the signal and processing, based on the determination, the buffered signal (abstract; [0082]; teaches a UE buffering a received signal to enable the UE to make measurements for a reference sub-frame which is used to obtain a CSI).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a UE buffering a received signal to enable the UE to make measurements for a reference sub-frame which is used to obtain a CSI as taught by Chen2 with the method of obtaining and reporting channel state information as disclosed by Chen for the purpose effectively reporting channel state information for carriers with different configurations, as suggested by Chen2.
However, Chen, as modified by Chen2, may not expressly disclose determining to report the obtained channel state information in case a value representative of a variation of the obtained channel state information and a value representative of channel state information reported in at least one previous reporting cycle is below a threshold value.
Nonetheless, in the same field of endeavor, Yu teaches and suggests determining to report the obtained channel state information in case a value representative of a variation of the obtained channel state information and a value representative of channel state information reported in at least one previous reporting cycle is below a threshold value (abstract; [0020]; teaches “…determining to report the CQI based on a value of the CQI and the difference between the CQI within the current CQI reporting cycle and the CQI reported last time is less than the preset threshold..”; [0040]; [0041]).


Regarding claim 17, Chen, as modified by Chen2 and Yu, further teaches and discloses wherein said second reference sub-frame is a sub-frame of a signal which is conventionally to be used for obtaining the channel state information within said reporting sub-frame (figure 10; [0099]; [0100]; [0102]; [0107]; teaches determining the use of a second reference subframe for obtaining channel state information for sending a report to the base station).

Regarding claim 18, Chen, as modified by Chen2 and Yu, further teaches and discloses receiving the second signal in said second reference sub-frame only in case it is determined that the channel state information to be reported based on the second signal in said second reference sub-frame (figure 10; [0099]; [0100]; [0102]; [0107]; teaches determining the use of a second reference subframe for obtaining channel state information for sending a report to the base station). 

Claims 4, 8, 10, 11, 15, 16, 19-23, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen) (U.S. Patent Application Publication # 2015/0195734 A1) in view of CHEN et al. (hereinafter Chen2) (U.S. Patent Application Publication # 2012/0300641 A1) and Yu et al. (hereinafter Yu) (U.S. Patent Application Publication # 2013/0315120 A1), and further in view of Ji et al. (hereinafter Ji) (U.S. Patent Application Publication # 2014/0376437 A1).
Regarding claims 4 and 34, Chen, as modified by Chen2 and Yu, discloses the claimed invention, but may not expressly disclose wherein the method comprises obtaining channel state information based on the first signal received within said first reference sub-frame, and reporting the obtained channel state information if a value representative of the obtained channel state information varies less than a threshold value of the set of previous reporting cycles, wherein the set is the previously reported 2 values.
Nonetheless, in the same field of endeavor, Ji further teaches and suggests wherein the method comprises obtaining channel state information based on the first signal received within said first reference sub-frame, and reporting the obtained channel state information if a value representative of the obtained channel state information varies less than a threshold value of the set of previous reporting cycles, wherein the set is the previously reported 2 values (figure 6; [0104]; [0106]; [0109]; teaches obtaining channel state information and determining a variance of the channel and if the variance is less than the threshold value, reporting the prior CSF report from the previous DRX cycle including 2 cycles).


Regarding claim 8, Chen, as modified by Chen2 and Yu, discloses the claimed invention, but may not expressly disclose wherein the method comprises determining to report the channel state information obtained based on the first reference sub-frame in case a value representative of channel state information reported in a first previous reporting cycle varies less than a threshold value from a value representative of channel state information reported in a second previous reporting cycle that is preceding the first previous reporting cycle. 
Nonetheless, in the same field of endeavor, Ji further teaches and suggests wherein the method comprises determining to report the channel state information obtained based on the first reference sub-frame in case a value representative of channel state information reported in a first previous reporting cycle varies less than a threshold value from a value representative of channel state information reported in a second previous reporting cycle that is preceding the first previous reporting cycle (figure 6; [0104]; [0106]; [0109]; teaches obtaining channel state information and determining a variance of the channel and if the variance is less than the threshold value, reporting the prior CSF report from the previous DRX cycle).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining channel state information and determining a variance of the channel and if the variance is less than the threshold value, reporting the prior CSF report from the previous DRX cycle as taught by Ji with the method of obtaining and reporting channel state information as disclosed by Chen, as modified by Chen2 and Yu, for the purpose of reducing and optimizing power consumption, as suggested by Ji ([0006]).

Regarding claim 10, Chen, as modified by Chen2 and Yu, discloses the claimed invention, but may not expressly disclose wherein the method comprises determining to report the channel state information obtained based on the first reference sub-frame in case a variation of a value representative of channel state information reported in previous reporting cycles is lower than a threshold value.
Nonetheless, in the same field of endeavor, Ji further teaches and suggests wherein the method comprises determining to report the channel state information obtained based on the first reference sub-frame in case a variation of a value representative of channel state information reported in previous reporting cycles is lower than a threshold value (figure 6; [0104]; [0106]; [0109]; teaches obtaining channel state information and determining a variance of the channel and if the variance is less than the threshold value, reporting the prior CSF report from the previous DRX cycle).


Regarding claim 11, Chen, as modified by Chen2, Yu, and Ji, further teaches and discloses wherein the determination to report the channel state information obtained based on the first or second reference sub-frame is made before reception of the first and second reference sub-frame ([0041]; [0042]; teaches determining to report prior to receiving the reference subframe). 

Regarding claim 15, Chen, as modified by Chen2, Yu, and Ji, discloses the claimed invention, but may not expressly disclose wherein the reporting sub-frame is a sub-frame within a DRX on-duration. 
Nonetheless, in the same field of endeavor, Ji further teaches and suggests wherein the reporting sub-frame is a sub-frame within a DRX on-duration ([0092]; CSF reporting in the CDRX on-duration).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CSF reporting in the CDRX on-duration as taught by Ji with the method of obtaining and reporting 

Regarding claim 16, Chen, as modified by Chen2, Yu, and Ji, discloses the claimed invention, but may not expressly disclose wherein the DRX on-duration includes a plurality of consecutive sub-frames, and the reporting sub-frame is one of the first three sub-frames within said DRX on-duration.
Nonetheless, Ji further teaches and suggests wherein the DRX on-duration includes a plurality of consecutive sub-frames, and the reporting sub-frame is one of the first three sub-frames within said DRX on-duration ([0092]; CSF reporting in the CDRX on-duration during first subframe).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CSF reporting in the CDRX on-duration during first subframe as taught by Ji with the method of obtaining and reporting channel state information as disclosed by Chen, as modified by Chen2, Yu, and Ji, for the purpose of reducing and optimizing power consumption, as suggested by Ji ([0006]).

Regarding claim 19, Chen, as modified by Chen2 and Yu, discloses the claimed invention, but may not expressly disclose wherein the first device is configured for DRX operation, where a receiver component of the first device is periodically in connected state to receive a predetermined number of consecutive sub-frames within a DRX on-
Nonetheless, in the same field of endeavor, Ji further teaches and suggests wherein the first device is configured for DRX operation, where a receiver component of the first device is periodically in connected state to receive a predetermined number of consecutive sub-frames within a DRX on-duration, and can enter a power-safe mode (idle DRX mode) in other sub-frames than said predetermined number of consecutive sub-frames, unless the first device is configured for reception of a signal within one or more of said other sub-frames ([0059]; [0062]; [0063]; [0092]; teaches the wireless communication device is configured for DRX operation for receiving subframes in an on-duration and an idle DRX mode in other subframes).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless communication device is configured for DRX operation for receiving subframes in an on-duration and an idle DRX mode in other subframes as taught by Ji with the method of obtaining and reporting channel state information as disclosed by Chen, as modified by Chen2 and Yu, for the purpose of reducing and optimizing power consumption, as suggested by Ji ([0006]).

Regarding claim 20, Chen, as modified by Chen2, Yu, and Ji, discloses the claimed invention, but may not expressly disclose wherein said first reference sub-frame is a sub-frame in which the first device's receiver component is in connected state for 
Nonetheless, Ji further teaches and suggests wherein said first reference sub-frame is a sub-frame in which the first device's receiver component is in connected state for receiving signals of the radio channel within a DRX on-duration or a configured reception of a signal within said one or more of said other sub-frames ([0059]; [0062]; [0063]; [0092]; teaches the wireless communication device is configured for DRX operation for receiving subframes in an on-duration and in a connected state for receiving signals within a CDRX on-duration).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless communication device is configured for DRX operation for receiving subframes in an on-duration and in a connected state for receiving signals within a CDRX on-duration as taught by Ji with the method of obtaining and reporting channel state information as disclosed by Chen, as modified by Chen2, Yu, and Ji, for the purpose of reducing and optimizing power consumption, as suggested by Ji ([0006]).

Regarding claim 21, Chen, as modified by Chen2, Yu, and Ji, further teaches and discloses wherein said second reference sub-frame is a sub-frame in which the first device's receiver component is in connected state for a reception of a signal within said one or more of said other sub-frames. 
Nonetheless, Ji further teaches and suggests wherein said second reference sub-frame is a sub-frame in which the first device's receiver component is in connected ([0059]; [0062]; [0063]; [0092]; teaches the wireless communication device is configured for DRX operation for receiving subframes in an on-duration and in a connected state for receiving signals).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless communication device is configured for DRX operation for receiving subframes in an on-duration and in a connected state for receiving signals as taught by Ji with the method of obtaining and reporting channel state information as disclosed by Chen, as modified by Chen2, Yu, and Ji, for the purpose of reducing and optimizing power consumption, as suggested by Ji ([0006]).

Regarding claim 22, Chen, as modified by Chen2, Yu, and Ji, discloses the claimed invention, but may not expressly disclose wherein the reporting sub-frame for reporting the channel state information is a sub-frame within a DRX on-duration following the first and second reference sub-frames.
Nonetheless, Ji further teaches and suggests wherein the reporting sub-frame for reporting the channel state information is a sub-frame within a DRX on-duration following the first and second reference sub-frames ([0092]; CSF reporting in the CDRX on-duration).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CSF reporting in the CDRX on-duration as taught by Ji with the method of obtaining and reporting 

Regarding claim 23, Chen, as modified by Chen2, Yu, and Ji, discloses the claimed invention, but may not expressly disclose wherein the first reference sub-frame is within a DRX on-duration before a DRX on-duration containing the predetermined sub-frame.
Nonetheless, Ji further teaches and suggests wherein the first reference sub-frame is within a DRX on-duration before a DRX on-duration containing the predetermined sub-frame ([0092]; CSF reporting in the CDRX on-duration).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CSF reporting in the CDRX on-duration as taught by Ji with the method of obtaining and reporting channel state information as disclosed by Chen, as modified by Chen2, Yu, and Ji, for the purpose of reducing and optimizing power consumption, as suggested by Ji ([0006]).

Regarding claim 31, Chen, as modified by Chen2 and Yu, discloses the claimed invention, but may not expressly disclose wherein a variation of the obtained channel state information comprises one or more difference values, each difference value based on a difference between an obtained channel state information of one channel state 
Nonetheless, in the same field of endeavor, Ji further teaches and suggests wherein a variation of the obtained channel state information comprises one or more difference values, each difference value based on a difference between an obtained channel state information of one channel state reporting cycle and an obtained channel state information of another channel state reporting cycle ([0009]; figure 6; [0106]; [0109]; teaches determining for obtaining and reporting channel state feedback is based on the variance of the channel and channel characteristics over one or more CDRX cycles).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining for obtaining and reporting channel state feedback is based on the variance of the channel and channel characteristics over one or more CDRX cycles as taught by Ji with the method of obtaining and reporting channel state information as disclosed by Chen, as modified by Chen2 and Yu, for the purpose of reducing and optimizing power consumption, as suggested by Ji ([0006]).

Regarding claim 32, Chen, as modified by Chen2 and Yu, discloses the claimed invention, but may not expressly disclose wherein the set of previous reporting cycles is the previously reported 3 values.
Nonetheless, in the same field of endeavor, Ji further teaches and suggests wherein the set of previous reporting cycles is the previously reported 3 values (abstract figure 6; [0104]; [0106]; [0109]; teaches obtaining channel state information and determining a variance of the channel and if the variance is less than the threshold value, reporting the prior CSF report from the previous DRX cycle including 3 cycles).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate obtaining channel state information and determining a variance of the channel and if the variance is less than the threshold value, reporting the prior CSF report from the previous DRX cycle as taught by Ji with the method of obtaining and reporting channel state information as disclosed by Chen, as modified by Chen2 and Yu, for the purpose of reducing and optimizing power consumption, as suggested by Ji ([0006]).

	Regarding claim 33, Chen, as modified by Chen2, Yu, and Ji, may not expressly disclose wherein the threshold value is an integer.
Nonetheless, Ji further teaches and suggests wherein the threshold value is an integer ([0100]; claim 4; teaches a threshold value).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dynamically adjusting a threshold value based on the movement of the UE as taught by Ji with the method of obtaining and reporting channel state information as disclosed by Chen, as modified by Chen2, Yu, and Ji, for the purpose of allowing for more efficient use of power, as suggested by Ji.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen) (U.S. Patent Application Publication # 2015/0195734 A1) in view of CHEN et al. (hereinafter Chen2) (U.S. Patent Application Publication # 2012/0300641 A1) and Yu et al. (hereinafter Yu) (U.S. Patent Application Publication # 2013/0315120 A1), and further in view of Xu et al. (hereinafter Xu) (U.S. Patent Application Publication # 2008/0287155 A1).
Regarding claim 9, Chen, as modified by Chen2 and Yu, discloses the claimed invention, but may not expressly disclose a value representative of the obtained channel state information varies less than a threshold value from an average value representative of channel state information reported in a set of previous reporting cycles.
Nonetheless, in the same field of endeavor, Xu further teaches and suggests a value representative of the obtained channel state information varies less than a threshold value from an average value representative of channel state information reported in a set of previous reporting cycles ([0064]; teaches determining for obtaining and reporting channel state feedback is based on a threshold based on the average CQI or prior CQI reports).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining for obtaining and reporting channel state feedback is based on a threshold based on the average CQI or prior CQI reports as taught by Xu with the method of obtaining and reporting channel state information as disclosed by Chen, as modified by Chen2 and .

Response to Arguments
Applicant's arguments with respect to claims 1, 4, 8-11, 15-23, 27, 29, and 31-34 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
March 17, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477